924 F.2d 646
UNITED STATES of America, Plaintiff-Appellee,v.John C. BEST, Gregory J. Bewick, and Paul F. Conarty,Defendants-Appellants.
Nos. 87-2456, 87-2457 and 87-2458.
United States Court of Appeals,Seventh Circuit.
Jan. 25, 1991.

Appeals from the United States District Court for the Northern District of Illinois, Eastern Division, No. 86 CR 442;  Nicholas J. Bua, Judge.
Prior report:  7th Cir. 913 F.2d 1179
Before BAUER, Chief Judge, and CUMMINGS, WOOD, Jr., CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION, and KANNE, Circuit Judges.

ORDER

1
The petition for rehearing with suggestion for rehearing en banc in the above-entitled cause is GRANTED, the panel decision is VACATED, and the appeal is restored to the calendar for oral reargument before the full court at a date and time to be announced.